DETAILED ACTION
This action is in response to Applicant’s response filed November 18, 2021 and telephonic authorization given on November 24, 2021 so as to allow the claimed subject matter. Accordingly, the previous claim rejections have been withdrawn.
Claims 1-7, 10-16, 19 and 20 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roberto Capriotti (Reg. No. 46,599) on November 24, 2021.
The application has been amended as follows: 
Please replace the original claim with the new versions as follows:
1.	(Currently Amended) A system for validating data generated in performance of a medical procedure, the system comprising: 
	a medical hub;
	at least one remote server communicatively coupled to the medical hub; and
	a medical instrument communicatively coupled to the medical hub;
	wherein the system is configured to:
access data associated with a medical procedure;
analyze the accessed data to determine validity of the accessed data, wherein  valid data comprises unaltered data generated in the performance of the medical procedure and invalid data comprises altered data modified or created outside of the medical procedure;
determine that the accessed data is generated from a validated medical instrument;  
determine that the accessed data contains at least one error; and
prevent the integration of the at least one error into a larger dataset associated with the at least one remote server, wherein the larger dataset provides real time contextual information for intraoperative or perioperative changes, wherein preventing the at least one error from being integrated into the larger dataset comprises:
flagging the at least one error in the accessed data; and 
identifying the validated medical instrument as containing a systematic error, wherein identifying the validated medical instrument as containing the systematic error comprises;
configuring the validated medical instrument into a controlled situation;
running a predefined routine on the validated medical instrument during the controlled situation; and 
comparing a response by the validated medical instrument during the predefined routine to a result.

2.	(Currently Amended) The system of claim 1, wherein the system is further configured to: 
analyze the accessed data to determine that there is a presence or an absence of a sequential trend or pattern in the accessed data, and wherein the sequential trend or pattern is common to surgical procedures;
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data does not contain the sequential trend or pattern.

3.	(Currently Amended) The system of claim 1, wherein the system is further configured to: 
identify an encrypted validation checksum key associated with the medical instrument;
wherein determining that the accessed data contains the at least one error comprises determining that at least part of the accessed data does not match with the encrypted validation checksum key.

4.	(Currently Amended) The system of claim 1, wherein the system is further configured to: 
analyze the accessed data to determine that there is a presence or an absence of a sequential trend or pattern in the accessed data, and wherein the sequential trend or pattern is unique to a type of surgical procedure that occurred when the accessed data was generated;
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data does not contain the unique sequential trend or pattern.

5.	(Currently Amended) The system of claim 1, wherein the system is further configured to: 
receive a report of a malicious actor from another medical hub; 
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data contains a characteristic consistent with the report of the malicious actor.

6.	(Currently Amended) The system of claim 1, wherein preventing the at least one error from being integrated into the larger dataset comprises isolating the at least one error from the larger dataset and integrating the remainder of the accessed data into the larger dataset.

7.	(Currently Amended) The system of claim 1, wherein preventing the at least one error from being integrated into the larger dataset comprises determining that the at least one error is a result of the accessed data being altered and removing the accessed data from being integrated into the larger dataset.

8.	(Canceled) 

9.	(Canceled) 

10.	(Currently Amended) A method for validating data generated in a medical procedure, the method comprising: 
accessing, by a processor of at least one remote server, data generated in the performance of a medical procedure;
analyzing, by the processor, the accessed data to determine validity of the accessed data, wherein valid data comprises unaltered data generated in the performance of the medical procedure and invalid data comprises altered data modified or created outside of the medical procedure;
determining, by the processor, that the accessed data is generated from a validated medical instrument;
determining, by the processor, that the accessed data contains at least one error; and
preventing, by the processor, the integration of the at least one error into a larger dataset associated with the at least one remote medical server, wherein the larger dataset provides real time contextual information for intraoperative or perioperative changes, wherein preventing the at least one error from being integrated into the larger dataset comprises:
flagging the at least one error in the accessed data; and 
identifying the validated medical instrument as containing a systematic error, wherein identifying the validated medical instrument as containing the systematic error comprises:
configuring the validated medical instrument into a controlled situation; 
running a predefined routine on the validated medical instrument during the controlled situation; and 
comparing a response by the validated medical instrument during the predefined routine to a result.

11.	(Currently Amended) The method of claim 10, further comprising: 
analyzing, by the processor, the accessed data to determine that there is a presence or an absence of a sequential trend or pattern in the accessed data, and wherein the sequential trend or pattern is common to surgical procedures;
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data does not contain the sequential trend or pattern.

12.	(Currently Amended) The method of claim 10, further comprising: 
identifying, by the processor, an encrypted validation checksum key associated with a medical instrument;
wherein determining that the accessed data contains the at least one error comprises determining that at least part of the accessed data does not match with the encrypted validation checksum key.

13.	(Currently Amended) The method of claim 10, further comprising: 
analyzing, by the processor, the accessed data to determine that there is a presence or an absence of a sequential trend or pattern in the accessed data, and wherein the sequential trend or pattern is unique to a type of surgical procedure that occurred when the accessed data was generated;
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data does not contain the unique sequential trend or pattern.

14.	(Previously Presented) The method of claim 10, further comprising: 
receiving, by the processor, a report of a malicious actor from a medical hub;
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data contains a characteristic consistent with the report of the malicious actor. 

15.	(Currently Amended) The method of claim 10, wherein preventing the at least one error from being integrated into the larger dataset comprises isolating the at least one error from the larger dataset and integrating the remainder of the accessed data into the larger dataset.

16.	(Currently Amended) The method of claim 10, wherein preventing the at least one error from being integrated into the larger dataset comprises determining that the at least one error is a result of the accessed data being altered and removing the accessed data from being integrated into the larger dataset.

17.	(Canceled)

18.	(Canceled) 

19.	(Currently Amended) A non-transitory computer readable medium stored thereon that, when executed by a processor, cause the processor to perform operations comprising: 
accessing data associated with a medical procedure, through a processor of at least one remote medical server;
analyzing the accessed data to determine validity of the accessed data, wherein valid data comprises unaltered data generated in the performance of the medical procedure and invalid data comprises altered data modified or created outside of the medical procedure;
determining that the accessed data is generated from a validated medical instrument;
determining that the accessed data contains at least one error; and
preventing the integration of the at least one error into a larger dataset associated with 
the at least one remote medical server, wherein the larger dataset provides real time 
contextual information for intraoperative or perioperative changes, wherein 
preventing the at least one error from being integrated into the larger dataset comprises:
flagging the at least one error in the accessed data; and 
identifying the validated medical instrument as containing a systematic error, wherein identifying the validated medical instrument as containing the systematic error comprises:
configuring the validated medical instrument into a controlled situation; 
running a predefined routine on the validated medical instrument during the controlled situation; and 
comparing a response by the validated medical instrument during the predefined routine to a result.

20.	(Currently Amended) The non-transitory computer readable medium of claim 19, wherein the operations further comprise: 
analyzing the accessed data to determine that there is a presence or an absence of a sequential trend or pattern in the accessed data, and wherein the sequential trend or pattern is common to surgical procedures;
wherein determining that the accessed data contains the at least one error comprises determining that the accessed data does not contain the sequential trend or pattern.
Allowable Subject Matter
Claims 1-7, 10-16, 19 and 20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record. The closest prior art of record Yates et al. (WO 2015/026642 A1) teach evaluate and determine whether the component is authentic and include error code, detecting an error of the surgical system and communicate the error to the user of the surgical instrument, surgical system associated with information about patient, surgical instrument comparing calculated checksum and stored checksum. Generated an error response if the calculated checksum does not match the stored checksum ([0220], [0254], [0359]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1, “determine that the accessed data contains at least one error; and prevent the integration of the at least one error into a larger dataset associated with the at least one remote server, wherein the larger dataset provides real time contextual information for intraoperative or perioperative changes, wherein preventing the at least one error from being integrated into the larger dataset comprises: flagging the at least one error in the accessed data; and identifying the validated medical instrument as containing a systematic error, wherein identifying the validated medical instrument as containing the systematic error comprises; configuring the validated medical instrument into a controlled situation; running a predefined routine on the validated medical instrument during the controlled situation; and comparing a response by the validated medical instrument during the predefined routine to a result”. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore (US 2007/0168461 A) describe data stored in database/server, transmit via network. Hospitals have surgical program, hospital patients associated with variety of disorder. Compare performance of hospital providers that include whether blood pressure is not a valid comparison, preventing the traffic on one from unnecessarily spilling over to the other, or it may perform a security function by using rules that limit the access that computers from /inside outside the network ([0135], [0321], [0329]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154
12/3/21